The opinion of the court was delivered hy
Blanchard, J.
Six bills of exception appear in this transcript, recording objections of the accused to the ruling of the court excluding testimony offered by defendant and objected to by the prosecuting attorney. Preceding each bill is what purports to be a transcript of the testimony — questions and answers — upon which the bill is supposed to be founded, but none of the bills embody the testimony excluded, and none of them recite that the testimony, with reference to which the bills were reserved, is made part of the bills.
It has been repeatedly held, and the same is now the. settled practice in criminal appeals, that testimony found recorded in the transcript will not be noticed unless the same comes up as part of a bill of exception. Either the testimony, upon the admissibility vel non of which the court is to pass, must be copied into the bill, or else, if detached therefrom, must be referred to in the bill and specifically made part thereof.
The points raised, therefore, in the bills are not presented in proper form for the court to pass upon the same.
But, were it otherwise, our examination of the same has led to the conclusion that none of the bills disclose reversible errors.
A seventh bill refers to the Judge’s refusal to give a special charge requested by counsel for defendant.
We do not find that the Judge erred in refusing it.
Judgment affirmed.